NO. 07-10-0046-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                               FEBRUARY 17, 2010

                        ______________________________


                         ROBERT PATRICK WHITEAKER AND 
                  ROBERT WHITEAKER RANCHES, INC., APPELLANTS

                                      V.

                             DOUG LATHEM, APPELLEE

                       _________________________________

               FROM THE 69[TH] DISTRICT COURT OF HARTLEY COUNTY;

                     NO.4371-H; HONORABLE RON ENNS, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

                              MEMORANDUM OPINION
Pending before this Court is Appellants' Motion to Dismiss Appeal Without Prejudice in which they represent that the issues presented in this appeal have been rendered moot by this Court's Order on Petition for Writ of Mandamus and Judgment rendered in cause number 07-10-00001-CV on February 4, 2010.  Without passing on the merits of the case, the motion to dismiss is granted and the appeal is dismissed without prejudice.  Tex. R. App. P. 42.1(a)(1).  Having dismissed the appeal at Appellants request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

Patrick A. Pirtle
      Justice